 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT

 5                               EASTERN DISTRICT OF CALIFORNIA

 6

 7    ANTOINE L. ARDDS,                                   Case No. 1:19-cv-01738-SAB (PC)
 8                        Plaintiff,                      ORDER GRANTING PLAINTIFF’S MOTION
                                                          TO CORRECT SPELLING OF DEFENDANT
 9             v.                                         ALCOCER’S NAME
10    D. HICKS, et al.,                                   (ECF No. 7)
11                        Defendants.
12

13            Plaintiff Antoine L. Ardds is a state prisoner proceeding pro se and in forma pauperis in

14   this civil rights action pursuant to 42 U.S.C. § 1983.

15            Currently before the Court is Plaintiff’s motion to correct the spelling of Defendant

16   Alcocer’s name, filed on December 27, 2019. (ECF No. 7.) Specifically, Plaintiff asserts that he

17   incorrectly identified Defendant Alcocer’s first initial as “J.” in his complaint, but he has since

18   learned that Defendant Alcocer’s correct first initial is “G.” (Id.) Plaintiff is correct that the

19   Court’s docket currently states that Defendant Alcocer’s first initial is “J.”

20            Therefore, Plaintiff’s motion to correct the spelling of Defendant Alcocer’s name, (ECF

21   No. 7), is HEREBY GRANTED. The Clerk of the Court is directed to correct the spelling of

22   Defendant Alcocer’s name on the Court’s docket by substituting “G. Alcocer” for “J. Alcocer.”

23
     IT IS SO ORDERED.
24

25   Dated:     January 2, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         1
